DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/09/2022 canceling Claims 7 – 9 and 11 – 13 and amending Claims 1 and 10 has been entered.
Claims 4 and 6 remain withdrawn.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  For example, the Claim 1 amendment basically incorporated the limitations of dependent Claims 9 and 11 (now canceled) into Claim 1.  At least Claims 1, 9, and 11 were rejected in the 10/14/2021 Office Action using the same prior art of record and grounds applied in the instant Office Action.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088098A1) hereinafter “Roberge‘098” in view of Weisgerber et al. (2014/0182264A1) alternatively or additionally in further view of Huang et al. (6,939,392).

    PNG
    media_image1.png
    764
    967
    media_image1.png
    Greyscale

Regarding Claim 1, Roberge’098 teaches, in Fig. 1 (marked-up above), the invention as claimed, including a turbine engine system, comprising: a combustor (24, Fig. 1, [0013]) arranged along a core flow path of the turbine engine (in Fig. 1 starting at F1 and ending at FE, crossing through elements 16,18, 21, 22, 24, 26, 30); a cryogenic fuel tank (40, Fig. 1, [0016]) configured to supply a fuel to the combustor (24); a fuel supply line having a first flow supply line (indicated as 1st line with solid arrows in Fig. 1) and a second flow supply line (indicated as 2nd line with dashed arrows in Fig. 1), the first flow supply line fluidly connecting the cryogenic fuel tank (40) to the combustor (24) through a first core flow path heat exchanger (30, [0013]), and the second flow supply line fluidly connecting the cryogenic fuel tank (24) to the combustor (24) through a second core flow path heat exchanger (16, [0013]); a flow controller (controller 42 controlling the flow of fuel via valves, C and H, [0016]) arranged along the fuel supply line and configured to respectively control ([0016]) a flow of fuel into the first flow supply line and the second flow supply line; an expansion turbine (32, [0015]) configured to receive fuel from at least one of the first flow supply line (indicated as 1st line with solid arrows in Fig. 1) and the second flow supply line (indicated as 2nd line with dashed arrows in Fig. 1) downstream of the respective first core flow path heat exchanger (30) and second core flow path heat exchanger (16) and upstream of the combustor (24), best seen in Fig. 1 marked-up above.  
Roberge’098 is silent on a supplemental cooling heat exchanger arranged between the expansion turbine and the combustor and configured to cool at least one of environmental control system fluids and cooled cooling air fluids of the turbine engine system.
Weisgerber teaches, in Figs. 1 – 22, [0053], [0062], and [0075], a similar turbine engine system (101 – Figs 1 and 10) having a cryogenic fuel tank (22 – Fig. 1, [0031]) configured to supply a cryogenic fuel (12, in this case liquefied natural gas (LNG) [0032]) and having a supplemental cooling heat exchanger (330, 337 – Fig. 14) arranged along the fuel supply line (333 to 334) and configured to cool at least one of environmental control system fluids and cooled cooling air fluids (331 to 332, [0053] ‘…“cooled cooling” air used to cool HPT blades and or nozzles and or shrouds’.) of the turbine engine system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge’098, with the supplemental cooling heat exchanger arranged along the fuel supply line and configured to cool cooled cooling air fluids of the turbine engine system taught by Weisgerber, because all the claimed elements, i.e., the gas turbine engine system having a cryogenic fuel tank configured to supply a cryogenic fuel via a cryogenic fuel supply line and a supplemental cooling heat exchanger arranged along the cryogenic fuel supply line and configured to cool cooled cooling air fluids of the turbine engine system, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., arranging the supplemental cooling heat exchanger in the cryogenic fuel supply line between the expansion turbine and the combustor would have facilitated using the expanded cryogenic fuel as a “heat sink” fluid to cool “cooled cooling” air of the gas turbine engine system which was known to result in more efficient engine systems and improved engine performance cycle and lower specific fuel consumption, [0075] – Weisgerber.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the expanded cryogenic fuel downstream of the expansion turbine and upstream of the combustor would have been at a lower pressure and lower temperature than the heated cryogenic fuel (converted to gaseous fuel due to the absorbed heat) upstream of the expansion turbine because said turbine produced rotational mechanical power by expanding a high pressure and high temperature gaseous fuel received at said turbine inlet down to a lower pressure and lower temperature gaseous fuel flowing out of said turbine outlet, Roberge’098 – Para. [0038] and [0059].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that arranging said supplemental cooling heat exchanger in the cryogenic fuel supply line between the expansion turbine and the combustor of Roberge’098, i.v., Weisgerber, would have facilitated greater cooling of the “cooled cooling air fluids” because the lower temperature expanded gaseous fuel (downstream of said expansion turbine) had greater heat absorbing capacity than the higher temperature gaseous fuel (upstream of said expansion turbine).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Alternatively or additionally, Huang teaches, in Figs. 1 – 13, a similar turbine engine system (14 – Fig. 1) having a fuel tank (18) configured to supply a fuel (labeled lines) and having a supplemental cooling heat exchanger (72 – Fig. 11 and/or 96, 98 – Fig. 12) arranged along the fuel supply line and configured to cool an environmental control system fluids (Col. 3, ll. 45 – 50 teaches “…a fuel-cooled environmental control system precooler”, Col. 9, l. 30 to Col. 10, l. 10 teaches that the fuel functioned as a “heat sink” to cool the fluids of an environmental control system.  Huang teaches, in Col. 2, ll. 35 – 50, that exploiting the cooling capacity of the fuel increased the efficiency of the gas turbine, i.e., reduced fuel consumption, because combustion of pre-heated fuel required less energy input than combustion of unheated fuel. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge’098, i.v., Weisgerber, with the supplemental cooling heat exchanger arranged along the fuel supply line and configured to cool an environmental control system fluid of Huang, because all the claimed elements, i.e., the gas turbine engine system having a cryogenic fuel tank configured to supply a cryogenic fuel via a cryogenic fuel supply line and a supplemental cooling heat exchanger arranged along a fuel supply line and configured to cool an environmental control system fluid, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., arranging said supplemental cooling heat exchanger or another supplemental cooling heat exchanger in the cryogenic fuel supply line between the expansion turbine and the combustor would have facilitated using the expanded cryogenic fuel as a “heat sink” fluid to cool an environmental control system fluid of the gas turbine engine system which was known to result in more efficient engine systems and improved engine performance cycle and reduced fuel consumption because combustion of pre-heated fuel required less energy input than combustion of unheated fuel, Huang - Col. 2, ll. 35 – 50.  As discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the expanded cryogenic fuel downstream of the expansion turbine and upstream of the combustor would have been at a lower pressure and lower temperature than the heated cryogenic fuel (converted to gaseous fuel due to the absorbed heat) upstream of the expansion turbine because said turbine produced rotational mechanical power by expanding a high pressure and high temperature gaseous fuel received at said turbine inlet down to a lower pressure and lower temperature gaseous fuel flowing out of said turbine outlet, Roberge’098 – Para. [0038] and [0059].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that arranging said supplemental cooling heat exchanger in the cryogenic fuel supply line between the expansion turbine and the combustor of Roberge’098, i.v., Weisgerber and/or Huang, would have facilitated greater cooling of the “environmental control system fluid” because the lower temperature expanded gaseous fuel (downstream of said expansion turbine) had greater heat absorbing capacity than the higher temperature gaseous fuel (upstream of said expansion turbine).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 2, Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the first core flow path heat exchanger include a waste heat recovery heat exchanger (30, Fig. 1, [0013]) arranged proximate a core nozzle (indicated with a box and located on the right side of the engine in Fig. 1 above) of the core flow path.
Re Claim 5, Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, teaches the invention as claimed and as discussed above; except, further comprising a power electronics cooling heat exchanger arranged along the fuel supply line and configured to cool a working fluid associated with power electronics.  Weisgerber further teaches, in Fig. 11, [0058], [0065], and [0067], a power electronics cooling heat exchanger (301 – Fig. 11) arranged along the fuel supply line (112) and configured to cool a working fluid (305) associated with power electronics, e.g., FADEC (357).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, with the a power electronics cooling heat exchanger arranged along the fuel supply line and configured to cool a working fluid associated with power electronics of Weisgerber, because all the claimed elements, i.e., the gas turbine engine system having a cryogenic fuel tank configured to supply a cryogenic fuel via a cryogenic fuel supply line and a power electronics cooling heat exchanger arranged along the fuel supply line and configured to cool a working fluid associated with power electronics, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., arranging the power electronics cooling heat exchanger along the cryogenic fuel supply line would have facilitated using the cryogenic fuel as a “heat sink” to cool a working fluid associated with power electronics which was known to result in more efficient engine systems and improved engine performance cycle and reduced fuel consumption because combustion of pre-heated fuel required less energy input than combustion of unheated fuel, Huang - Col. 2, ll. 35 – 50. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 10, Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the expansion turbine (32) is configured to generate work (“Fuel turbine 32, fuel pump 34, and motor/generator 36 are coupled to rotor shaft 38 such that fuel pump 34 and motor/generator 36 are mechanically driven by the rotation of fuel turbine 32” [0015)).
Re Claim 14, Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the fuel includes liquid, compressed, or supercritical hydrogen or methane [0011].
Re Claim 15, Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the core flow path includes: a fan (18 Fig. 3, [0013]); a low pressure compressor (21); a high pressure compressor (22); a high pressure turbine (27); and a low pressure turbine (28), wherein the fan (18), low pressure compressor (21), and high pressure compressor (22) are arranged upstream of the combustor (24) along the core flow path and the high pressure turbine (27) and the low pressure turbine (28) are arranged downstream of the combustor (24) along the core flow path (Fig. 3).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088098A1) hereinafter “Roberge‘098” in view of Weisgerber et al. (2014/0182264A1) alternatively or additionally in further view of Huang et al. (6,939,392) as applied to Claim 1 above, and further in view of Roberge (2020/0088102A1) hereinafter “Roberge‘102”.
Re Claim 3, Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, teaches the invention as claimed and as discussed above; except, wherein the second core flow path heat exchanger include an intercooler heat exchanger arranged between a low pressure compressor and a high pressure compressor of the core flow path.  Roberge’102 teaches, in Figs. 1 – 3, [0013], and [0013], similar turbine engine system (10 – Fig. 1, 100 – Fig. 2, and 150 – Fig. 3) having a cryogenic fuel tank (46) configured to supply a cryogenic fuel to a second flow supply line having a second core flow path heat exchanger include an intercooler heat exchanger (34 – Figs. 1 and 3, 134 – Fig. 2) arranged between a low pressure compressor (20 – Figs. 1 and 3, 120 – Fig. 2) and a high pressure compressor (22 – Figs. 1 and 3, 122 – Fig. 2) of the core flow path.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge’098, i.v., Weisgerber, or Roberge’098, i.v., Weisgerber and Huang, with the intercooler arranged between the low pressure compressor and the high pressure compressor, taught by Roberge’102, in order to produce a cooled compressed air flow that facilitated increased pressure ratio cycles with current materials while adding thermal energy to the cryogenic fuel, i.e., pre-heating the fuel, Roberge‘102 - [0004] and [0011] thereby increasing fuel efficiency Huang - Col. 2, ll. 35 – 50.


Claims 1, 2, 5, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088098A1) hereinafter “Roberge‘098” in view of Weisgerber et al. (2014/0182264A1) in view of Watson et al. (7,272,932) alternatively or additionally in further view of Huang et al. (6,939,392).
Regarding Claim 1, Roberge’098 teaches, in Fig. 1 (marked-up above), the invention as claimed, including a turbine engine system, comprising: a combustor (24, Fig. 1, [0013]) arranged along a core flow path of the turbine engine (in Fig. 1 starting at F1 and ending at FE, crossing through elements 16,18, 21, 22, 24, 26, 30); a cryogenic fuel tank (40, Fig. 1, [0016]) configured to supply a fuel to the combustor (24); a fuel supply line having a first flow supply line (indicated as 1st line with solid arrows in Fig. 1) and a second flow supply line (indicated as 2nd line with dashed arrows in Fig. 1), the first flow supply line fluidly connecting the cryogenic fuel tank (40) to the combustor (24) through a first core flow path heat exchanger (30, [0013]), and the second flow supply line fluidly connecting the cryogenic fuel tank (24) to the combustor (24) through a second core flow path heat exchanger (16, [0013]); a flow controller (controller 42 controlling the flow of fuel via valves, C and H, [0016]) arranged along the fuel supply line and configured to respectively control ([0016]) a flow of fuel into the first flow supply line and the second flow supply line; an expansion turbine (32, [0015]) configured to receive fuel from at least one of the first flow supply line (indicated as 1st line with solid arrows in Fig. 1) and the second flow supply line (indicated as 2nd line with dashed arrows in Fig. 1) downstream of the respective first core flow path heat exchanger (30) and second core flow path heat exchanger (16) and upstream of the combustor (24), best seen in Fig. 1 marked-up above.  
Roberge’098 is silent on a supplemental cooling heat exchanger arranged between the expansion turbine and the combustor and configured to cool at least one of environmental control system fluids and cooled cooling air fluids of the turbine engine system.
Weisgerber teaches, in Figs. 1 – 22, [0053], [0062], and [0075], a similar turbine engine system (101 – Figs 1 and 10) having a cryogenic fuel tank (22 – Fig. 1, [0031]) configured to supply a cryogenic fuel (12, in this case liquefied natural gas (LNG) [0032]) and having a supplemental cooling heat exchanger (330, 337 – Fig. 14) arranged along the fuel supply line (333 to 334) and configured to cool at least one of environmental control system fluids and cooled cooling air fluids (331 to 332, [0053] ‘…“cooled cooling” air used to cool HPT blades and or nozzles and or shrouds’.) of the turbine engine system.  Watson teaches, in the Abstract, “a system of increasing overall fuel efficiency of a facility including a gas expansion engine (expansion turbine) for receiving a supply of pressurized gas of a first pressure and first temperature and outputting a tail gas of a second lower temperature and lower pressure” and “a heat exchanger (supplemental cooling heat exchanger) may be used to transmit coldness from the tail gas of the expansion engine to an HVAC (heating ventilation air conditioning) apparatus or an ice making apparatus or other plant process cooling equipment”.  Watson teaches, in Fig. 6, and Col. 4, ll. 15 – 35, supplemental cooling heat exchanger (HE4) arranged between the expansion turbine (100 or 200 labeled ‘Expander’) and the lower pressure outlet (104) where the supplemental cooling heat exchanger (HE4) used the lower temperature gas generated by the gas expansion as a heat sink fluid that absorbed heat from an air-conditioning fluid, i.e., environmental control, or some other cooling process of plant equipment.
Thus, improving a particular device (gas turbine engine system where cryogenic fuel was used in a plurality of heat exchangers to cool various fluids and components of the gas turbine engine), based upon the teachings of such improvement in Weisgerber and Watson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine engine system where cryogenic fuel was used to cool various fluids and components of the gas turbine engine of Roberge’098 and the results would have been predictable and readily recognized, that arranging the supplemental cooling heat exchanger in the cryogenic fuel supply line between the expansion turbine and the combustor, of Roberge’098, would have facilitated using the expanded cryogenic fuel as a “heat sink” fluid to cool “cooled cooling” air of the gas turbine engine system which was known to result in more efficient engine systems and improved engine performance cycle and lower specific fuel consumption, [0075] – Weisgerber and Watson – Col. 4, ll. 15 – 35.  As taught by Watson, in Abstract and Col. 4, ll. 15 – 35 and ll. 50 - 60, the expanded gaseous fuel downstream of the expansion turbine would have been at a lower pressure and lower temperature than the heated gaseous fuel (converted to gaseous fuel due to the absorbed heat) in the fuel line upstream of said expansion turbine because said turbine produced rotational mechanical power by expanding a high pressure and high temperature gaseous fuel received at said turbine inlet down to a lower pressure and lower temperature gaseous fuel flowing out of said turbine outlet.  Watson further teaches, in Abstract and Col. 4, ll. 15 – 35 and ll. 50 - 60, that the lower temperature expanded gaseous fuel downstream of the expansion turbine was used in supplemental heat exchanger (HE4 – Fig. 6) as a heat sink fluid that absorbed heat from an air-conditioning fluid, i.e., environmental control, or some other cooling process of plant equipment.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Roberge’098, i.v., Weisgerber and Watson, having said supplemental cooling heat exchanger arranged in the cryogenic fuel supply line between the expansion turbine and the combustor would have facilitated greater cooling of the “cooled cooling air fluids” because the lower temperature expanded gaseous fuel (downstream of said expansion turbine) had greater heat absorbing capacity than the higher temperature gaseous fuel (upstream of said expansion turbine) which made said lower temperature expanded gaseous fuel suitable for air-conditioning, i.e., environmental control, or cooling other fluids.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Alternatively or additionally, Huang teaches, in Figs. 1 – 13, a similar turbine engine system (14 – Fig. 1) having a fuel tank (18) configured to supply a fuel (labeled lines) and having a supplemental cooling heat exchanger (72 – Fig. 11 and/or 96, 98 – Fig. 12) arranged along the fuel supply line and configured to cool an environmental control system fluids (Col. 3, ll. 45 – 50 teaches “…a fuel-cooled environmental control system precooler”, Col. 9, l. 30 to Col. 10, l. 10 teaches that the fuel functioned as a “heat sink” to cool the fluids of an environmental control system.  Huang teaches, in Col. 2, ll. 35 – 50, that exploiting the cooling capacity of the fuel increased the efficiency of the gas turbine, i.e., reduced fuel consumption, because combustion of pre-heated fuel required less energy input than combustion of unheated fuel.  As discussed above, Watson teaches, in the Abstract, “a system of increasing overall fuel efficiency of a facility including a gas expansion engine (expansion turbine) for receiving a supply of pressurized gas of a first pressure and first temperature and outputting a tail gas of a second lower temperature and lower pressure” and “a heat exchanger (supplemental cooling heat exchanger) may be used to transmit coldness from the tail gas of the expansion engine to an HVAC (heating ventilation air conditioning) apparatus or an ice making apparatus or other plant process cooling equipment”.  Watson teaches, in Fig. 6, and Col. 4, ll. 15 – 35, supplemental cooling heat exchanger (HE4) arranged between the expansion turbine (100 or 200 labeled ‘Expander’) and the lower pressure outlet (104) where the supplemental cooling heat exchanger (HE4) used the lower temperature gas generated by the gas expansion as a heat sink fluid that absorbed heat from an air-conditioning fluid, i.e., environmental control, or some other cooling process of plant equipment.
Thus, improving a particular device (gas turbine engine system where cryogenic fuel was used in a plurality of heat exchangers to cool various fluids and components of the gas turbine engine), based upon the teachings of such improvement in Huang and Watson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine engine system where cryogenic fuel was used to cool various fluids and components of the gas turbine engine of Roberge’098, i.v., Weisgerber and Watson, and the results would have been predictable and readily recognized, that arranging the supplemental cooling heat exchanger or another supplemental cooling heat exchanger in the cryogenic fuel supply line between the expansion turbine and the combustor, of Roberge’098, would have facilitated using the cryogenic fuel as a “heat sink” fluid to cool an environmental control system fluid of the gas turbine engine system which was known to result in more efficient engine systems and improved engine performance cycle and reduced fuel consumption because combustion of pre-heated fuel required less energy input than combustion of unheated fuel, Huang - Col. 2, ll. 35 – 50 and Watson - Col. 4, ll. 15 – 35 and ll. 50 - 60.  As taught by Watson, in Abstract and Col. 4, ll. 15 – 35 and ll. 50 - 60, the expanded gaseous fuel downstream of the expansion turbine would have been at a lower pressure and lower temperature than the heated gaseous fuel (converted to gaseous fuel due to the absorbed heat) in the fuel line upstream of said expansion turbine because said turbine produced rotational mechanical power by expanding a high pressure and high temperature gaseous fuel received at said turbine inlet down to a lower pressure and lower temperature gaseous fuel flowing out of said turbine outlet.  Watson further teaches, in Abstract and Col. 4, ll. 15 – 35 and ll. 50 - 60, that the lower temperature expanded gaseous fuel downstream of the expansion turbine was used in supplemental heat exchanger (HE4 – Fig. 6) as a heat sink fluid that absorbed heat from an air-conditioning fluid, i.e., environmental control, or some other cooling process of plant equipment.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Roberge’098, i.v., Weisgerber, Huang, and Watson, having said supplemental cooling heat exchanger arranged in the cryogenic fuel supply line between the expansion turbine and the combustor would have facilitated greater cooling of the “cooled cooling air fluids” and/or the environmental control system fluids, i.e., air conditioning fluid, because the lower temperature expanded gaseous fuel (downstream of said expansion turbine) had greater heat absorbing capacity than the higher temperature gaseous fuel (upstream of said expansion turbine) which made said lower temperature expanded gaseous fuel suitable for air-conditioning, i.e., environmental control, or cooling other fluids.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 2, Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the first core flow path heat exchanger include a waste heat recovery heat exchanger (30, Fig. 1, [0013]) arranged proximate a core nozzle (indicated with a box and located on the right side of the engine in Fig. 1 above) of the core flow path.
Re Claim 5, Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, teaches the invention as claimed and as discussed above; except, further comprising a power electronics cooling heat exchanger arranged along the fuel supply line and configured to cool a working fluid associated with power electronics.  Weisgerber further teaches, in Fig. 11, [0058], [0065], and [0067], a power electronics cooling heat exchanger (301 – Fig. 11) arranged along the fuel supply line (112) and configured to cool a working fluid (305) associated with power electronics, e.g., FADEC (357).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, with the a power electronics cooling heat exchanger arranged along the fuel supply line and configured to cool a working fluid associated with power electronics of Weisgerber, because all the claimed elements, i.e., the gas turbine engine system having a cryogenic fuel tank configured to supply a cryogenic fuel via a cryogenic fuel supply line and a power electronics cooling heat exchanger arranged along the fuel supply line and configured to cool a working fluid associated with power electronics, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., arranging the power electronics cooling heat exchanger along the cryogenic fuel supply line would have facilitated using the cryogenic fuel as a “heat sink” to cool a working fluid associated with power electronics which was known to result in more efficient engine systems and improved engine performance cycle and reduced fuel consumption because combustion of pre-heated fuel required less energy input than combustion of unheated fuel, Huang - Col. 2, ll. 35 – 50. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 10, Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the expansion turbine (32) is configured to generate work (“Fuel turbine 32, fuel pump 34, and motor/generator 36 are coupled to rotor shaft 38 such that fuel pump 34 and motor/generator 36 are mechanically driven by the rotation of fuel turbine 32” [0015)).
Re Claim 14, Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the fuel includes liquid, compressed, or supercritical hydrogen or methane [0011].
Re Claim 15, Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, teaches the invention as claimed and as discussed above, and Roberge’098 further teaches, wherein the core flow path includes: a fan (18 Fig. 3, [0013]); a low pressure compressor (21); a high pressure compressor (22); a high pressure turbine (27); and a low pressure turbine (28), wherein the fan (18), low pressure compressor (21), and high pressure compressor (22) are arranged upstream of the combustor (24) along the core flow path and the high pressure turbine (27) and the low pressure turbine (28) are arranged downstream of the combustor (24) along the core flow path (Fig. 3).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088098A1) hereinafter “Roberge‘098” in view of Weisgerber et al. (2014/0182264A1) in view of Watson et al. (7,272,932) alternatively or additionally in further view of Huang et al. (6,939,392) as applied to Claim 1 above, and further in view of Roberge (2020/0088102A1) hereinafter “Roberge‘102”.
Re Claim 3, Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, teaches the invention as claimed and as discussed above; except, wherein the second core flow path heat exchanger include an intercooler heat exchanger arranged between a low pressure compressor and a high pressure compressor of the core flow path.  Roberge’102 teaches, in Figs. 1 – 3, [0013], and [0013], similar turbine engine system (10 – Fig. 1, 100 – Fig. 2, and 150 – Fig. 3) having a cryogenic fuel tank (46) configured to supply a cryogenic fuel to a second flow supply line having a second core flow path heat exchanger include an intercooler heat exchanger (34 – Figs. 1 and 3, 134 – Fig. 2) arranged between a low pressure compressor (20 – Figs. 1 and 3, 120 – Fig. 2) and a high pressure compressor (22 – Figs. 1 and 3, 122 – Fig. 2) of the core flow path.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge’098, i.v., Weisgerber and Watson, or Roberge’098, i.v., Weisgerber, Huang, and Watson, with the intercooler arranged between the low pressure compressor and the high pressure compressor, taught by Roberge’102, in order to produce a cooled compressed air flow that facilitated increased pressure ratio cycles with current materials while adding thermal energy to the cryogenic fuel, i.e., pre-heating the fuel, Roberge‘102 - [0004] and [0011] thereby increasing fuel efficiency Huang - Col. 2, ll. 35 – 50.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.

Applicant argues on Pg. 7, first paragraph, that “…expansion of the fuel in the expansion turbine is a processing of the fuel that will expand such fuel,
thus significantly reducing the heat sink capacity of the fuel”, “the fuel would not be considered to have cooling capability sufficient for the cooling disclosed in the cited references of Weisgerber or Huang”, and “the temperature of the fuel downstream from
the fuel turbine 32 is far in excess of the maximum temperatures disclosed in the other cited references, and thus it would not be obvious to implement the cooling schemes from those teachings in Roberge098 at a location downstream from the turbine”.  Applicant’s arguments are not persuasive because said arguments are based on a complete misunderstanding of how a turbine like the expansion turbine works.  Applicant’s arguments are explicitly refuted by Watson’s teaching that expanding the gaseous fuel reduced the pressure and temperature of said gaseous fuel downstream of said expansion turbine relative to the higher pressure and temperature of said gaseous fuel upstream of said turbine.  Watson teaches, in the Abstract, “a system of increasing overall fuel efficiency of a facility including a gas expansion engine (expansion turbine) for receiving a supply of pressurized gas of a first pressure and first temperature and outputting a tail gas of a second lower temperature and lower pressure” and “a heat exchanger (supplemental cooling heat exchanger) may be used to transmit coldness from the tail gas of the expansion engine to an HVAC (heating ventilation air conditioning) apparatus or an ice making apparatus or other plant process cooling equipment”.  Watson teaches, in Fig. 6, and Col. 4, ll. 15 – 35, supplemental cooling heat exchanger (HE4) arranged between the expansion turbine (100 or 200 labeled ‘Expander’) and the lower pressure outlet (104) where the supplemental cooling heat exchanger (HE4) used the lower temperature gas generated by the gas expansion as a heat sink fluid that absorbed heat from an air-conditioning fluid, i.e., environmental control, or some other cooling process of plant equipment.  Accordingly, Applicant’s arguments are explicitly refuted by Watson’s teachings.
	Applicant further argues that “Weisgerber teaches the use of fuel at temperatures of about -265 Deg. F. (Weisgerber, [0032]”.  Applicant’s argument is non-persuasive because as explicitly taught by Weisgerber in Para. [0032], the -265 Deg. F temperature was the starting temperature of the liquefied natural gas (LNG) fuel stored in the fuel tank (22).  Therefore, Applicant is arguing the initial temperature of the cryogenic fuel stored in the cryogenic fuel tank before said cryogenic fuel has received any heating by functioning as a heat sink fluid in any heat exchanger.  Weisgerber explicitly teaches, in Para. [0036], that the very low initial/storage temperature of the cryogenic fuel provided significant heat sink capacity of such fuel over other aircraft fluids that were typically stored at much higher temperatures.  For example, Roberge’098 teaches, in Para. [0020], the starting temperature of the liquefied hydrogen gas fuel stored in the fuel tank (40) was -425° F and could be heated up to a temperature of 1300° F flowing out of heat exchanger (30), Para. [0024], which shows the significant heat sink capacity of such cryogenic fuels.  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.

Applicant argues on Pg. 7, last paragraph continuing on to Pg. 8, that “Downstream heat exchangers from this turbine would change the output pressure/temperature of the fuel from the fuel turbine 32, and thus would alter the pressure/temperatures to levels that would not reasonably be expected to achieve the desired input values disclosed” and “Such operation would not be ensured if a supplemental heat exchanger, as claimed, was incorporated into the system of Roberge098, and thus it would not have been obvious to those of skill in the art to include a supplemental heat exchanger as claimed”. This is not persuasive because it has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record to support Applicant’s arguments that it would have been beyond the level of a person of ordinary skill in the art, before the effective filing date of the claimed invention, to design the fuel supply line to accommodate the pressure drops associated with the fuel flowing through said fuel supply line and associate devices like the supplemental heat exchangers.  Plumbers and fluid flow engineers have been building and designing fluid flow circuits for over 100 years that delivered a fluid at the required output pressure by designing said fluid flow circuits to accommodate the pressure drops associated with the fluid flowing through said fluid line and associate devices.  For example, McClanahan et al. (6,751,959) teaches, in Fig. 1 and Col. 22, ll. 1 – 10, that the pressure drop through heat exchanger (101) and associated piping (inlet and outlet piping) was around 5 psi (pounds per square inch) so the pump (111) outlet pressure was set to 1805 psia (pounds per square inch absolute) to accommodate said 5 psi pressure drop so that the fluid pressure at the inlet/entrance of the expansion turbine was at the required pressure of 1800 psia.  Furthermore, Roberge’098 teaches, in Para. [0025], that “Fuel turbine 32 can be sized to deliver the gaseous fuel at a pressure greater than P3”, where P3 was the pressure of the compressed air entering the combustor.  Roberge’098 further teaches, in Para. [0025], that “In some embodiments, fuel turbine 32 can include a discharge outlet 50 to enable discharge of fuel at a higher pressure than complete turbine discharge would provide as one element of a control mechanism to ensure the pressure of fuel delivered to combustor 24 exceeds P3”.  Therefore, contrary to Applicant’s attorney arguments, it was not beyond the level of a person of ordinary skill in the art, before the effective filing date of the claimed invention, to design the fuel supply line to accommodate the pressure drops associated with the fuel flowing through said fuel supply line and associate devices like the supplemental heat exchangers.  In other words, it would have been obvious and well within the level of one of ordinary skill in the art, to design the output pressure of the expansion turbine of Roberge’098 to accommodate the about 5 psi pressure drop of the gaseous fuel flowing through the supplemental heat exchanger and associated piping so that the pressure of the gaseous fuel delivered to the combustor exceeded P3.  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741